Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 1 of 12 PageID #:7




                     Ex           1 1t        A
                                            Case: 1:20-cv-03005 Document12-Person
                                                                         #: 1-1 Filed: 05/20/20 Page 2 of 12 PageID #:8
                                                                                    Jury

                                                                                                               FILED
                                                                                                               3/13/2020 4:14 PM
                                                                                                               DOROTHY BROWN
                                                                                                               CIRCUIT CLERK
                                                                                                               COOK COUNTY, IL
FILED DATE: 3/13/2020 4:14 PM 2020L003107




                                                                                                               2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 3 of 12 PageID #:9
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 4 of 12 PageID #:10
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 5 of 12 PageID #:11
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 6 of 12 PageID #:12
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 7 of 12 PageID #:13
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 8 of 12 PageID #:14
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 9 of 12 PageID #:15
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 10 of 12 PageID #:16
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 11 of 12 PageID #:17
FILED DATE: 3/13/2020 4:14 PM 2020L003107
                                            Case: 1:20-cv-03005 Document #: 1-1 Filed: 05/20/20 Page 12 of 12 PageID #:18
FILED DATE: 3/13/2020 4:14 PM 2020L003107
